Citation Nr: 1139452	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for lumbar spine strain, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for acute lumbar spine strain.  In September 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in March 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for lumbar spine strain, to include as secondary to a service-connected right knee disability.

The Veteran was afforded a VA examination to determine the etiology of his low back disability in November 2007.  The examiner concluded that he could not link the Veteran's low back disability to his military service or service-connected right knee disability because there was no evidence of a low back injury in service or antalgic gait over the past 10 to 15 years.  However, the examiner did not address the complaints of an altered gait, including limping, that have been noted off and on since the Veteran's in-service right knee injury.  See Service treatment records, December 1993, January 1995; private treatment records, September 2003, May 2005; VA examination, October 2005.  Additionally, she did not provide an opinion on whether the Veteran's low back disability was aggravated by his service-connected right knee disability.  In light of these deficiencies, the November 2007 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for lumbar spine strain, to include as secondary to a service-connected right knee disability.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for lumbar spine strain, to include as secondary to a service-connected right knee disability, must be remanded for clarification of the VA examiner's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original November 2007 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should comment on the reports of limping and altered gait off and on since the in-service right knee injury.  The examiner should also provide an opinion on whether the Veteran's low back disability was aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected right knee disability.  The Veteran may be recalled for examination, if deemed necessary.

If the November 2007 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed low back disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service or his service-connected right knee disability.  The examiner should specifically comment on the Veteran's report to the October 2005 VA examiner of an in-service back injury prior to his right knee injury and the documented limping and altered gait off and on since the in-service right knee injury.  See Service treatment records, December 1993, January 1995; private treatment records, September 2003, May 2005; VA examination, October 2005.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for lumbar spine strain, to include as secondary to a service-connected right knee disability, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

